Exhibit 10.60


RESTRICTIVE COVENANT AGREEMENT


THIS RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is made and entered into
this 20th day of August, 2019 (the “Effective Date”), by and between Chico’s
FAS, Inc., a Florida corporation, having a principal place of business at 11215
Metro Parkway, Fort Myers, FL 33966 (the “Employer”), and Bonnie R. Brooks (the
“Executive”). In consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree to the following:
1.Employment. Employer desires to employ Executive in the position of President
and Chief Executive Officer (the “Position”), and Executive desires to accept
such Position. In the Position, Executive will assume a key role in the
organization that will require confidentiality and trust and will acquire
information, knowledge and experience with Employer that is proprietary,
confidential, unique and hard to replace. It would also place Employer at an
unfair disadvantage, and Executive at an unfair advantage, should Executive use
this information, knowledge, and experience to further the interests of anyone
other than Employer. As a result, Employer desires to protect its rights in its
proprietary, confidential and trade secret information, and, as a condition of
employment and for the consideration set forth herein, Executive is willing to
and has agreed to abide by and faithfully observe the obligations and
restrictions set forth herein.
2.    Loyalty During Employment. While employed with Employer, Executive will
remain loyal to Employer and will not engage in any activities that create a
conflict of interest. Executive understands that it will be a conflict of
interest for Executive to pursue business activities that compete with Employer
while employed with Employer or to engage in material preparations to do so.
Executive will promptly inform Employer of any business opportunities related to
Employer’s line of business, and will not pursue any such business opportunities
independent from Employer without advance written authorization from Employer to
do so.
3.    Confidential Information.
(a)    Nondisclosure and Non-use. Both during Executive’s employment with
Employer and thereafter, Executive covenants and agrees that Executive (i) shall
exercise the utmost diligence to protect and safeguard the Confidential
Information of Employer and its Affiliates; (ii) shall not disclose to any third
party any Confidential Information, except as may be required by Employer in the
course of Executive’s employment or by law; and (iii) shall not use, directly or
indirectly, for Executive’s own benefit or for the benefit of another, any
Confidential Information. Executive acknowledges that Confidential Information
has been and will be developed and acquired by Employer and its Affiliates by
means of substantial expense and effort, that the Confidential Information is a
valuable proprietary asset of Employer’s and its Affiliates’ business, and that
its disclosure would cause substantial and irreparable injury to Employer’s and
its Affiliates’ business.




--------------------------------------------------------------------------------




For purposes of this Agreement, “Affiliate” shall mean any entity controlling,
controlled by, or under common control of, Employer.
(b)    Definition of Confidential Information. “Confidential Information” means
all information of a confidential or proprietary nature, whether or not
specifically labeled or identified as “confidential,” in any form or medium,
that is or was disclosed to, or developed or learned by, Executive in connection
with Executive’s past, present or future employment with Employer and that
relates to the business, products, services, research or development of any of
Employer or its Affiliates or their suppliers, distributors or customers.
Confidential Information includes, but is not limited to, the following: (i)
internal business information (including, but not limited to, information
relating to strategic plans and practices, business, training, marketing,
promotional and sales plans and practices, cost, rate and pricing structures,
accounting and business methods); (ii) identities of, individual requirements
of, specific contractual arrangements with, and information about, any of
Employer’s, or any of its Affiliates’, suppliers, distributors and customers and
their confidential information; (iii) trade secrets, know-how, compilations of
data and analyses, techniques, systems, formulae, research, records, reports,
manuals, documentation, models, data and data bases relating thereto; (iv)
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable); and (v) other information or thing that has economic value, actual
or potential, from not being generally known to or not being readily
ascertainable by proper means by other persons.
(c)    Not Confidential Information. Confidential Information shall not include
information that Executive can demonstrate: (i) is publicly known through no
wrongful act or breach of obligation of confidentiality; (ii) was rightfully
received by Executive from a third party without a breach of any obligation of
confidentiality by such third party; or (iii) was known to Executive on a
non-confidential basis prior to Executive’s employment with Employer.
(d)    Presumption of Confidentiality. In any judicial proceeding, it will be
presumed that the Confidential Information constitutes protectable trade secrets
and Executive will bear the burden of proving that any Confidential Information
is publicly or rightfully known by Executive.
(e)    Return of Confidential Information and Materials. Executive agrees to
return to Employer either before or immediately upon the termination of
Executive’s employment with Employer any and all information, materials or
equipment which constitutes, contains, or in any way relates to the Confidential
Information and any other document, equipment or materials of any kind relating
in any way to the business of Employer in the possession, custody or control of
Executive which was obtained by Executive during the course of or as a result of
Executive’s employment with Employer whether confidential or not, including, but
without limitation, any copies thereof which may have been made by or for
Executive. Executive shall also provide




--------------------------------------------------------------------------------




Employer, if requested to do so, the name of the new employer of Executive and
Employer shall have the right to advise any subsequent employer of Executive’s
obligations hereunder.
4.    Non-Competition. Executive covenants and agrees that during the term of
Executive’s employment with Employer and for a period of two (2) years after the
date of termination of Executive’s employment hereunder for any reason (the
“Restricted Period”), Executive will not, directly or indirectly, perform any
job, task, function, skill, or responsibility for a Competing Business that
Executive has provided for Employer (and/or its Affiliates) within the twelve
(12) month period immediately preceding Executive’s termination date within the
Restricted Territory. For purposes of this Agreement, a “Competing Business”
shall mean any direct competitor of Employer which, in general, means a
specialty retailer of: (i) better women’s intimate apparel, sleepwear and bath
and body products; or (ii) better women’s apparel whose target customers are 35
years of age or older and have an annual household income of $75,000 or more.
Competing Business includes, but is not limited to: The J. Jill Group, Inc., L
Brands, Inc., Soft Surroundings Holdings, LLC, The Talbots, Inc., GAP, Inc.,
Victoria’s Secret Stores, Inc., and Ascena Retail Group, Inc. The “Restricted
Territory” means where Employer’s products are marketed at the time of
Executive’s termination.
This covenant on the part of Executive shall be construed as an agreement
independent of any other provision of this Agreement; and the existence of any
claim or cause of action of Executive against Employer, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Employer of this covenant. Executive expressly agrees that the restrictions
of this Section 4 will not prevent Executive from otherwise obtaining gainful
employment upon termination of Executive’s employment with Employer.


5.    Non-Solicitation of Customers, Suppliers, and Business Associates. For a
period of two (2) years after the date of termination of Executive’s employment
for any reason, Executive shall not directly or indirectly induce, solicit or
encourage any customer, supplier or other business associate of Employer or an
Affiliate to terminate or alter its relationship with Employer or Affiliate, or
introduce, offer or sell to or for any customer or business associate, any
products or services that compete with an Employer product, service, marketing
item, or other item which presently exists, or which was under development or
active consideration during Executive’s employment with Employer.
6.    Non-Solicitation of Employees. For a period of two (2) years after the
date of termination of Executive’s employment for any reason, Executive shall
not, directly or indirectly, induce, solicit or encourage any employee of
Employer or its Affiliates to terminate or alter his or her relationship with
Employer or its Affiliates.
7.    Non-Disparagement. Both during Executive’s employment with Employer and
thereafter, Executive covenants and agrees that Executive shall not, directly or
indirectly, disparage




--------------------------------------------------------------------------------




Employer, or its successors, corporate affiliates, assigns, officers, directors,
shareholders, attorneys, employees, agents, trustees, representatives, or
insurers. Such prohibited disparagement shall include communicating or
disclosing any information or communications to anyone or entity which is
intended to or has the effect of having any negative impact on Employer, its
business or reputation in the marketplace or otherwise.
8.    Reasonable Cooperation. Executive acknowledges and agrees that, during the
course of Executive’s employment with Employer, Executive will be involved in,
and may have information or knowledge of, business matters that may become the
subject of legal action, including threatened litigation, investigations,
administrative proceedings, hearings or disputes. As such, upon reasonable
notice, both during Executive’s employment with Employer and for a period of
five (5) years after the date of termination of Executive’s employment for any
reason, Executive agrees to cooperate fully with any investigation into, defense
or prosecution of, or other involvement in, claims to which Executive has
personal and relevant knowledge that are or may be made by or against Employer.
This agreement to cooperate includes talking to or meeting with such persons at
times and in such places as Employer and Executive reasonably agree to, as well
as giving truthful evidence and truthful testimony. Employer shall reimburse
Executive for reasonable out-of-pocket expenses actually incurred in connection
with such assistance. Executive also promises to notify Employer within five (5)
days if Executive is subpoenaed or contacted by a third party seeking
information about Employer activities.
9.    Remedies.
(a)    Injunctive Relief. It is agreed by the parties hereto that any violation
by Executive of any of the covenants contained herein would cause immediate,
material and irreparable harm to Employer and/or its Affiliates which may not be
adequately compensated for by money damages, and, therefore, Employer and/or its
Affiliates shall be entitled to injunctive relief (including, without
limitation, one or more preliminary injunctions and/or ex parte restraining
orders) in addition to, and not in derogation of, any other remedies provided by
law, in equity or otherwise for such a violation including, but not limited to,
the right to have such covenants specifically enforced by any court of competent
jurisdiction and the right to require Executive to account for and pay to
Employer and/or its Affiliates all benefits derived or received by Executive as
a result of any such breach of covenant together with interest thereon, from the
date of such initial violation until such sums are received by Employer and/or
its Affiliates.  The Restricted Period set forth herein shall be extended by any
period of time in which Executive is in breach of the covenants contained in
this Agreement and for any period of time which may be necessary to secure an
order of court or injunction, either temporary or permanent, to enforce any of
the covenants contained in this Agreement.




--------------------------------------------------------------------------------




(b)    Executive Acknowledgment. Executive acknowledges and agrees that the
periods of restriction and geographical areas of restriction imposed by the
confidentiality and non-competition covenants of this Agreement are fair and
reasonably required for the protection of Employer and its Affiliates.
10.    At-Will. Nothing in this Agreement is intended to alter the at-will
nature of Executive’s employment.
11.    Severability. In the event that, and if for any reason, any portion of
this Agreement shall be held to be invalid or unenforceable, it is agreed that
the remaining covenants and restrictions or portions thereof shall remain in
full force and effect, and that if the validity or unenforceability is due to
the unreasonableness of the time or geographical area covered by said covenants
and restrictions, said covenants and restrictions of this Agreement shall
nevertheless be effective for such period of time and for such area as may be
determined to be reasonable by a court of competent jurisdiction.
12.    Integration. This Agreement contains the entire agreement between the
parties regarding the matters covered within it. To the extent other agreements
cover the matters contained herein, the provisions of such agreements shall be
read together with the provisions of this Agreement to afford Employer the
greatest protections allowed by applicable law.
13.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to its
conflict of laws provisions.
14.    Binding Effect. This Agreement is binding upon the parties hereto and on
their respective heirs, personal representatives, successors and assigns.
Executive agrees that the obligations contained in this Agreement will survive
the termination of this Agreement.
15.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
Nothing in this Agreement prohibits Executive from reporting an event that
Executive reasonably and in good faith believes is a violation of law to the
relevant law-enforcement agency (such as the Securities and Exchange Commission,
Equal Employment Opportunity Commission, or Department of Labor), or from
cooperating in an investigation conducted by such government agency.  Executive
is hereby provided notice that under the 2016 Defend Trade Secrets Act (DTSA): 
(1) no individual will be held criminally or civilly liable under Federal or
State trade secret law for disclosure of a trade secret (as defined under the
DTSA) that:  (A) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and made solely for
the purpose of reporting or investigating a suspected violation of law; or, (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal so that




--------------------------------------------------------------------------------




it is not made public; and, (2) an individual who pursues a lawsuit for
retaliation by an employer for reporting a suspected violation of the law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.


This Agreement shall be considered made on the date signed by Executive below
which shall be the effective date of this Agreement unless Executive is entering
into this Agreement as part of Executive’s original hiring, transfer or
promotion into a new position in which case the terms of this Agreement are
understood to be effective as of the first day of Executive’s employment in such
new position (whether reduced to writing on that specific date or not).


EMPLOYER:




By: /s/ Gregory S. Baker        
Gregory S. Baker, General Counsel                                 




EXECUTIVE:






/s/ Bonnie R. Brooks            
Bonnie R. Brooks


